Citation Nr: 1121072	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic back pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from February 1986 to March 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision. 

In the VA Form 9, Appeal to the Board of Veterans' Appeals, received in September 2007, the Veteran requested a Board hearing.  A May 2009 Report of Contact reflects that the Veteran wished to withdraw his request for a Board hearing.  See May 2009 Report of Contact.  The Veteran has not since indicated that he wanted a hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  Evidence of a current, chronic back disability has not been presented.

2.  Evidence that the Veteran's lumbar scoliosis, which existed prior to service, increased in severity during his military service has not been presented.


CONCLUSION OF LAW

Criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).
 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, the Veteran was noted to have minimal scoliosis on entrance examination in December 1985.  As such, the presumption of soundness does not attach to the Veteran's scoliosis.  The Board will nevertheless consider whether the Veteran's scoliosis was aggravated by his lengthy military career, as well as considering whether he developed a lower back disability other than scoliosis during, or as a result of, his military service.

The Veteran reports that he experienced pain in his back during service, which he asserts has continued since service.  In his substantive appeal, the Veteran explained that he was thrown from a humvee while in the field and since that time he had experienced recurring episodes of spasms in his lower back as well as pain that radiated down his right thigh and buttock.

Service treatment records do reflect complaints of back pain on a number of occasions during service, including in 1988, 1993, 2000, and 2002, and the impressions of the medical officers that evaluated the Veteran included muscle strain, low back pain, and muscle spasm.  

A July 1988 x-ray report notes that the curvature of the Veteran's spine was normal and that vertebra were intact with no developmental or degenerative disease present.  A February 1993 x-ray report found no acute or focal bony abnormality.  

In June 1988 the Veteran was assessed with a lower back strain, paraspinal muscle.  The Veteran reported a dull ache, but he was unable to determine the exact cause of the ache.

In July 1988, the Veteran demonstrated full range of motion without spasm, and was assessed with mechanical lower back pain.  In October 1989, the Veteran was seen with complaints of lower back pain following the loading of a stereo into a car.  He had spinal tenderness on palpation, and rest and heat were recommended.  The Veteran was assessed with a pinched nerve.

In February 1993, the Veteran reported having lower back pain after weight lifting.  It was noted that he had scoliosis, but there was no indication that the scoliosis had worsened in any way during the Veteran's military service.  The Veteran had no pain on palpation of the lumbar area and he demonstrated full range of motion.  The Veteran stated that his legs tingled when he tried to touch his toes, but he could nevertheless bend to 90 degrees at the waist and side to side.  

Back pain was also noted on a medical history survey completed in May 1997 as the Veteran was assessed with mechanical upper back pain, although the medical evaluation found his spine/other musculoskeletal to be normal.  

In January 2000, the Veteran was seen on several occasions with complaints of back pain.  It was noted at his first visit that he was having back pain with numbness and tingling.  The Veteran was assessed with lower back pain from overuse with muscle spasm.  Later in the month, the Veteran was seen again, as his back was better but still bothering him.  Pain was reported to be intermittent, but was no longer radiating.  The Veteran reported being thrown from a humvee twelve years earlier.  The Veteran was assessed with lower back pain, back stretches were recommended, and naproxen was prescribed.  Back pain was again reported in May 2002.

On a medical history survey completed in conjunction with his separation physical in November 2005, the Veteran reported recurrent back pain, which the medical officer reported was in reference to off and on back pain.  However, the Veteran's separation physical found only "cystic lesions on back" and did not specifically identify a back disability.  Rather the medical officer noted the complaints of recurrent back pain, noting that no neurological symptoms had been reported and noting that there was no history of trauma or injury to the back.

Following service, the Veteran was provided with a VA examination in July 2006.  The examiner noted that the Veteran's contentions that his back condition had existed for 18 years.  The Veteran reported stiffness with overuse and he reported back pain approximately five times each month, which was relieved by rest and medication.  However, the Veteran denied receiving any treatment for the condition, and he denied that the condition caused any incapacitation or functional impairment.  The Veteran worked at a desk job.  On examination, the Veteran had normal posture and his gait was normal.  There was no evidence of radiating pain on movement, muscle spasm was absent, and no tenderness was noted.  Straight leg raises were negative bilaterally and no ankylosis was seen.  The Veteran demonstrated full range of motion with regard to forward flexion and extension, and the joint function was not additionally limited by pain, weakness, stiffness, fatigability, or lack of endurance after repetitive motion.  The Veteran's motor function and sensory functioning were both within normal limits.  X-rays of the Veteran's lumbar spine were within normal limits.
   
The examiner concluded that no pathology was found that would support the diagnosis of a current back disability.  

The Veteran's claim was denied as it was concluded that while the Veteran did report back pain; pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)).   Essentially, the VA examiner had concluded that there was not sufficient pathology to support the diagnosis of a current back disability, and the Veteran had not submitted any medical evidence to refute this conclusion (that is to show a current, chronic back disability).  As such, service connection was not found to be warranted.  

In January 2009, the Veteran's representative took issue with this conclusion, arguing the Veteran had complained of back pain continuously since service.  The representative also pointed to the Veteran's reportedly being thrown from a humvee during service. 

Because no medical opinion was of record addressing whether scoliosis is still present and, if so, whether it was aggravated by active duty, the Board remanded the Veteran's claim for an additional VA examination.  This examination was also intended to determine whether the Veteran had a current back disability to explain his complaints of pain.

The examiner was directed to determine whether the Veteran currently had scoliosis, or any other back disability; and then to provide an opinion as to whether it was at least as likely as not (50 percent or greater) that any currently diagnosed the back disability, if one was diagnosed, had its onset during service, was causally related to injury in service, or was in any other way causally related to the Veteran's service.

The examiner was also asked to specifically address whether scoliosis, if present, was aggravated during the Veteran's military service.

Unfortunately, the Veteran failed to report to the scheduled examination and he has provided no good cause for his absence.  The record reflects that the Veteran received notice of his failure to report for the VA examination in the January 2011 supplemental statement of the case.  He did not respond.  Moreover, the Veteran's representative conceded in March 2011 that the notice of the examination had been sent to the address of record for the Veteran.  The Board acknowledges that the notification letter for the scheduling of the VA examination is not of record.  Nonetheless, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such clear evidence to rebut the presumption of notification in this case.  In this regard, the record reflects that VA followed its normal procedures as the requested examination was entered into the Automated Medical Information Exchange [AMIE] system and the computer printout reflects that it was mailed to the Veteran's current address of record.  See Kyhn, supra. 23 Vet. App. 335, 339 (2010).  The Board further notes that the record does not reflect that the Veteran or his representative have requested another examination.  Therefore, the provisions of 38 C.F.R. § 3.655 are applicable.

Preliminarily, 38 C.F.R. § 3.655(b) makes clear that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Id.  Additionally, when a veteran fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, death of an immediate family member, etc.  Id.  

The claim for service connection for a back disability is for service connection, and it therefore must be rated based on the evidence of record.  

In this case, while the evidence does show numerous complaints of back pain while the Veteran was in service, it does not appear that he was ever actually diagnosed with a chronic back disability, other than the scoliosis that was noted at enlistment.  Furthermore, x-rays were repeatedly normal during service, as well as shortly after separation in 2006.

Moreover, the only post-service medical opinion of record which has addressed the Veteran's back condition found insufficient pathology to render a diagnosis of a current chronic back disability.

The Veteran's representative has argued that continuity of symptomatology should be sufficient to support the grant of service connection.  However, one of the fundamental requirements of service connection is the finding of a current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran is competent to report symptoms such a back pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As such, evidence of a current, diagnosed back disability is necessary.  However, the Veteran is not considered to be medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his opinion is insufficient to diagnose a chronic back disability. 
 
The Board attempted to provide the Veteran with the opportunity to obtain such a diagnosis, scheduling him for a second VA examination, but as noted he failed to report.  

As such, the only medical opinion of record that has evaluated the Veteran's complaints of back pain found that the Veteran did not have a current, chronic, back disability.  As such, the medical evidence of record does not currently show a current, chronic back disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Veteran's claim of entitlement to service connection for a back disability is denied.
  
With regard to the claim for scoliosis, 38 C.F.R. § 3.306 provides that in general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.

In this case, scoliosis was clearly noted on the Veteran's enlistment physical.  As such, evidence must be presented showing that the condition increased in severity.  In this case, x-rays in service were normal, and an x-ray taken in July 2006, immediately following service, was also normal.  It was noted in the Veteran's service treatment records that he had scoliosis, but there was no indication that it had increased in severity.  The Board remanded the Veteran's claim to obtain a medical opinion of record as to whether the Veteran's scoliosis had increased in severity while the Veteran was in service, but as noted, the Veteran failed to report to the examination. 

As such, no evidence has been presented to show that the Veteran's scoliosis increased in severity while he was in service, and because aggravation may not be conceded where the disability underwent no increase in severity during service, the criteria for service connection based on aggravation have not been met.

Accordingly, the Veteran's claim is denied on both direct and aggravation theories.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his back disability.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was provided with a VA examination of his back (the report of which has been associated with the claims file).  Additionally, the Veteran's claim was remanded so that he could be scheduled for an additional VA examination that was necessary to make a decision on his claim.  Unfortunately, the Veteran failed to appear for the examination and has not offered any good cause for his absence.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


